WILKINS, Justice
(dissenting):
I respectfully dissent. The transcript fails to disclose, in my opinion, the requisites required by Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), and State v. Olafson, Utah, 567 P.2d 156 (1977). It seems to me that the record, which is related below, vividly demonstrates the absence of these requisites:
*235(DEFENDANT’S COUNSEL): Mr. Jensen at this time is willing to plead guilty to the probation violation with the understanding, and because of the situation that has b.een presented to us, that he still denies that he ever made the unauthorized calls to A and M Mowers. He is without a defense because we cannot get a hold of Douglas Russell, but he has violated the rules and regulations of the Halfway House as indicated by that representative in the matters that he indicated he would have just let go unnoticed if it had not been for the phone calls, and that’s the only way we can handle it, your honor, because of him being incarcerated, so that’s how we have to handle it.
THE COURT: Mr. Jensen, does that conform to what your opinion is, and has your attorney stated your position accurately?
MR. JENSEN: Yeah.
The defendant should be permitted to withdraw his plea of guilty because, I believe, in no way could it be deemed to be a free, voluntary, understanding, and intelligent plea.
MAUGHAN, J., concurs in the views expressed in the dissenting opinion of WILKINS, J.